Title: John P. Emmet to James Madison, 1 October 1826
From: Emmet, John P.
To: Madison, James


                        
                            
                                Gentlemen
                            
                            
                                
                                    University
                                
                                 October 1—1826—
                            
                        
                        I take the liberty of addressing you upon a subject of much importance to the University as well as to
                            myself. A Botanic Garden is about to be established for this Institution; and it seems, from the Enactments and the
                            directions of our late Rector, that the superintendency and general management devolves upon me as Instructor in the
                            school of Natural History. My duties, however, are now so laborious that the most perfect ability for such an undertaking
                            could be no security for the proper attention—Botany and Rural Economy are subjects with which I am but superficially
                            acquainted and as they require a thorough practical Knowledge there is but little probability that I will ever be able to
                            devote time enough for their acquisition without neglecting my other duties—These considerations compel me to express a
                            wish that I may be relieved from them and the charge of the botanic garden—With great respect, gentlemen, I remain Your
                            obedt. servant
                        
                            
                                Jno: P: Emmet
                            
                        
                    